Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2020

                                   No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                             v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00158-CVL
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The Joint Motion for Extension of Time to File Appellees’ BRIEF is hereby GRANTED.
Time is extended to May 6, 2020.

      It is so ORDERED on March 23, 2020.


                                                            PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court